By the Court.
After a judge has certified a bill of exceptions, and the plaintiff in error has, by serving and filing the same and by causing it and the specified portions of the record in the case to which it relates to be transmitted to the Supreme Court, accepted the certificate of the judge as sufficient, it is too late to apply to this court for a mandamus to compel the judge to certify-further respecting such bill of exceptions. Rogers v. Roberts, 88 Ga. 150. The above is true although counsel for the plaintiff in error may, before receiving from the judge the certified bill of exceptions, have orally expressed some dissatisfaction with the certificate and requested an addition thereto. The proper course in such case, if counsel regarded the certificate as incomplete, would have been to decline to. receive and act upon it, and then apply to this court for a mandamus.

Application for mandamus nisi denied.


All (he Justices concurring.